Smith, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Customs Court, Third Division, overruling the protest of the importer. The importation, known commercially as “Junes,” is a mixture of “butterfat and sugar with a trace of vanilla” and is used in the manufacture of ice cream.
The importation comes within the scope of par. 1558, Tariff Act ,of 1930, as modified. The dispute is whether the importation is an “edible preparation for human consumption,” dutiable at 20 per cent ad valorem, as classified, or whether manufactured articles, ms.p.f., dutiable at 10 per cent ad valorem, as claimed.
The court below considered the issue presented to be governed by the decision of this court in United States v. P. John Hanrahan, Inc., 45 CCPA 120, C.A.D. 684.  Here, as in Hanrahan, the importation cannot, as a practical matter, be eaten by itself but is added to other ingredients to make ice cream and high protein bread, respectively. Appellant here seeks to distinguish the principles stated in Hanrahan, arguing the importation is neither “edible” nor a “preparation.”
We find no error in the lower court’s application of the principles set forth in Hanrahan to the issue here. Accordingly, for the reasons stated in the opinion below, reported at 56 Cust. Ct. 447, C.D. 2672, the judgment of the lower court is afirmed.